SHIRLEY S. ABRAHAMSON, CHIEF JUSTICE
¶ 42. (concurring). In my concurrence to In the Interest of Douglas D.: State v. Douglas D., 2001 WI 47, 243 Wis. 2d 204, 626 N.W.2d 725,1 explained why the disorderly conduct statute (Wis. Stat. § 947.01) should not apply to the pure content of speech, unaccompanied by any disorderly conduct, and why specific intent is required if the statute is to apply to a true threat. I am bound, but not bowed, by the majority opinion in Douglas D., now precedent in this state.
¶ 43. For the reasons set forth, I write separately.